Citation Nr: 1446550	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-02 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a waiver of the recovery of a debt created by an overpayment of compensation benefits in the amount of $10,110.53, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to December 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the VA Regional Office (RO) in Detroit, Michigan.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The evidence reflects that the Veteran was not fleeing to avoid prosecution, custody, or confinement for a felony during the period when the alleged $10,110.53 overpayment was created.


CONCLUSION OF LAW

The debt in the amount of $10,110.53 was not properly created.  38 U.S.C.A. 
§§ 5107(b), 5302(a), 5313B (West 2002 & Supp. 2013); 38 C.F.R. §§ 1.911, 1.963(a), 1.965(a), 3.102, 3.660, 3.665(n) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As the Veteran's claim involves the validity of a creation of an overpayment and a request for waiver of recovery of overpayment, involving Chapter 53 of Title 38 of the Unites States Code, the duty to notify and assist provisions of the VCAA do not apply.  See Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  In addition, in light of the favorable disposition of this matter, the Board finds that any additional discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.

Pertinent Laws and Regulations

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, education educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a). 
 
The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Shaper v. Derwinski, 1 Vet. App. 430 (1991).  The VA General Counsel has reinforced this obligation by holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered.  VAOPGCPREC 6-98 (April 24, 1998). 

Effective December 27, 2001, the law was amended to prohibit the payment of compensation benefits for any period during which a veteran was a fugitive felon.  38 U.S.C.A. § 5313B.  The term fugitive felon means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n).

In addressing how fugitive felon status affected payment of VA benefits to dependents, a VA General Counsel opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, that barred fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture. VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 'was designed to cut off the means of support that allows fugitive felons to continue to flee.'  Id.  SSA's fugitive felon provision is essentially identical to the VA provision cited above.  42 U.S.C.A. § 1382(e)(4)(A). 

Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963(a). 

In cases where there is no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a).  In order to adjudicate the matter on appeal, the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 
The standard of "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  38 C.F.R. § 1.965(a).  In making this determination, consideration is given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor (whether actions of the debtor contributed to creation of the debt); (2) Balancing of faults (weighing fault of the debtor against VA fault); (3) Undue hardship (whether collection would deprive the debtor or his family of basic necessities); (4) Defeat the purpose (whether withholding of benefits or recovery would nullify the objective for which benefits were intended); (5) Unjust enrichment (whether failure to make restitution would result in unfair gain to the debtor); and (6) Changing positions to one's detriment (whether reliance on VA benefits resulted in relinquishment of a valuable right or incurrence of a legal obligation).  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

Factual Background

Evidence of record shows that the Veteran had a 90 percent combined evaluation for his service-connected disabilities as of November 30, 2009.  He was awarded a 100 percent disability rating effective June 22, 2011.

In October 2010, VA Office of Inspector General Fugitive Felon Program advised VA that it had become aware of an outstanding warrant issued on February 11, 2010 by the Long Beach, California Police Department.  The warrant sought the Veteran's arrest for an offense listed as "dangerous drugs."

In an October 21, 2010 letter, the RO advised the Veteran that his benefits were suspended from February 11, 2010 (date warrant was issued) to October 18, 2010 (date warrant was recalled).  

On October 29, 2010, VA received notice that the Veteran's warrant from the County of Los Angeles had been recalled, effective October 18, 2010.

In a following January 2011 letter, the VA Debt Management Center (DMC) sent a notice of overpayment of VA compensation benefits in the amount of $10,110.53 to the Veteran.
In April 2011, the RO received the Veteran's request for a waiver of overpayment of his debt and information regarding the circumstances surrounding the California warrant.  Specifically, the Veteran stated that in August 2009, he was living in Long Beach, California, and was arrested, released, and was to report back to court in Long Beach on February 11, 2010.  At the same time, while the Veteran was living in California, he also had an outstanding warrant in Michigan for an income tax violation.  In order to resolve his legal issues, the Veteran traveled back to Michigan and was ordered to undergo 11 months of probation from October 30, 2009 to September 7, 2010.  See September 2010 State of Michigan "Delayed Motion and Order for Discharge from Probation."  According to the Veteran, the terms of probation from the State of Michigan did not permit him to leave the state for the duration of his probationary period.  Upon termination of his probation from the State of Michigan on September 7, 2010, the Veteran stated that he immediately relocated back to Long Beach, California, to resolve his outstanding warrant, which was recalled on October 18, 2010.

A May 2011 decision by the Milwaukee VA Regional Office denied the Veteran's request for waiver of indebtedness in the amount of $10,110.53.

Analysis

While the Veteran has not disputed the amount of overpayment in question, he has argued that the underlying creation of the debt, and thereby the overpayment itself, was improper.  The Board notes that the Veteran had an outstanding warrant in the State of California for failure to appear at a February 2010 court hearing.  The Veteran has consistently maintained that he failed to appear at the court hearing  because he was serving a term of probation in Michigan and was not permitted to leave the State of Michigan.  Moreover, the Veteran maintains that, upon termination of his probationary period in Michigan, he immediately returned to California and had the warrant recalled.  For these reasons, the Veteran contends that he was erroneously classified as a fugitive felon.

While fugitive is not specifically defined by the governing statute and regulation (38 C.F.R. § 3.665(n)), Black's Law Dictionary (8th Ed. 2004) defines "fugitive" as a person who flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding.  In December 2005, the Second Circuit Court of Appeals found that, under that statute (42 U.S.C.A. § 1382(e)(4)(A), in order for a person to be fleeing prosecution there must be some evidence that the person knows her apprehension is sought.  The statute's use of the words "to avoid prosecution" confirms that for 'flight' to result in a suspension of benefits, it must be undertaken with a specific intent, i.e., to avoid prosecution.  Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd Cir. 2005). 

Thus, the ultimate question before the Board is one as to whether the Veteran was a fugitive felon within the intent of 38 C.F.R. § 3.665(n).  This all depends on whether there is evidence that he had knowledge of the warrant for his arrest and was in flight to avoid prosecution.  There is no evidence to support such a finding.  Although the Veteran was aware that he was to report to a court hearing in Long Beach, California on February 11, 2010, he did not do so because he was on probation in the State of Michigan.  The Veteran's failure to appear at the February 11, 2010 hearing resulted in the issuance of a warrant for the Veteran's arrest.  Upon release from probation by the State of Michigan, the Veteran relocated back to California and had the warrant recalled in October 2011, only one month after termination of his probation.  

Upon review of all the evidence of record, the Board finds the Veteran's statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, it does not appear that the Veteran was attempting to flee or avoid prosecution by the State of California, but instead, was trying to resolve his legal issues both in Michigan and California.  As noted in his March 2012 statement, the Veteran stated that he contacted the Long Beach courthouse in February 2010 to notify them that he was unable to appear for the hearing because he was in Michigan.  According to the Veteran, he was told come to court when he returned to California.  The Veteran also noted that he contacted the Detroit RO to notify them of his warrant status and was told that there was a certain protocol for this and that "it would be looked into."  Further, the Veteran acted immediately to clear the warrant issued in California, which was recalled prior to VA's notification of the warrant by the Inspector General Fugitive Felon Program.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to assess the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  This evidence demonstrates to the Board that the Veteran resolved his outstanding warrant on his own initiative, and not based on VA's notification. 

As discussed above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence demonstrates that the Veteran was not attempting to flee or avoid prosecution from the State of California, but was attempting to resolve his legal issues in Michigan.  The Veteran was also abiding by the probationary laws of the State of Michigan, which restricted the Veteran's out-of-state travel while serving his term of probation.  As such, the Board concludes that the evidence does not show that the Veteran was a fugitive felon from February 11, 2010 to October 18, 2010, and must further conclude that the overpayment in question is not a validly created debt. 

As the Board's findings vitiate the Veteran's status as a fugitive felon for the period from February 11, 2010 to October 18, 2010, the creation of the overpayment of VA compensation benefits accordingly was not proper and the resulting overpayment of $10,100.93 is invalid.  Since the underlying indebtedness is terminated as a result of this decision, the question of waiver is rendered moot.


	(CONTINUED ON NEXT PAGE)







ORDER

As the Board has found that the termination of compensation benefits was improper and the resulting overpayment debt of $10,110.93 is invalid, the appeal is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


